DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 08/03/2022 has been entered and made of record.


Withdrawal of restriction requirement and previously nonelected claims are rejoined
Claim 1 is allowable. The restriction requirement among inventions Group I-VI, as set forth in the Office action mailed on 12/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I-VI are withdrawn via examines amendment. 
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Withdraws Claim Rejections - 35 USC § 112  
Applicant's arguments see remarks page 12-13, filed 08/03/2022, with respect to claim 3 have been fully considered and are persuasive.  The 35 USC § 112 claim rejections for claim 3 have been withdrawn. 
Examiner withdraws the previously made rejection.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner's amendment was given in a telephone interview with Ms. Sugouri Batra (Reg. No.79341) on 08/23/2022. 

The application has been amended as follows: 
Please replace claim 1 with the following:
1. A firearm analytics device comprising:
a plurality of sensors configured to be attached to the firearm to gather operational information of the firearm and surrounding environment, wherein the plurality of sensors comprise one or more user identification bio detector, one or more fire determination sensor, and one or more target angle calculating sensor, wherein:
the one or more user identification bio detectors comprise a vein pattern sensor, the one or more fire determination sensors comprise a smoke detector sensor and the one or more target angle calculating sensors comprise a gimbal; and
a communication module, configured to transmit and receive the operation information of the firearm; 
a processor communicatively coupled to the communication module and the plurality of sensors; 
an information disseminating device communicatively coupled to the processor and configured to determine and provide an analytics information to a user of the firearm based on the operational information of the firearm and the surrounding environment; and
a communication port configured for attaching an audio or visual accessory, wherein
the visual accessory is an augmented reality headset with a heads up display (HUD); and	
the communication module is further configured to communicate to a peer device, internet, another weapon, or to a remote monitoring station, wherein the communication module is further configured to be user activated via any one of a voice activation or with a touch-based user interface activation.

Please add following new claims 39-50: 
39. (New) The firearms analytics device of claim 1, wherein the one or more target angle calculating sensors further comprise a Global Positioning system (GPS), an accelerometer, or a gyroscope.

40. (New) The firearms analytics device of claim 1, wherein the plurality of sensors further comprise one or more infrared (IR) sensor configured to determine ammunition within the firearm.

41. (New) The firearms analytics device of claim 40, wherein the determined ammunition within the firearm comprises one or more of
the number of bullets in a cartridge of the firearm; or
the number of bullets in a chamber of the firearm.

42. (New) The firearms analytics device of claim 1, wherein the plurality of sensors further comprise one of more imaging sensor.

43. (New) The firearms analytics device of claim 42, wherein the one or more imaging sensor further comprises one or more charge coupled device (CCD) camera, wherein the CCD camera comprises one or more of
a wide angle camera; or
a self-focusing camera;
and wherein the CCD camera is further configured to determine information on one or more of
lighting conditions around the firearm;
subjects in view of the CCD camera;
if a target of a user was hit;
damage to the target; or
the target’s weapon;
and provide the information to the user through the information disseminating device.

44. (New) The firearms analytics device of claim 1, wherein the one or more user identification bio detectors further comprise one or more Deoxyribose nucleic acid (DNA) detector.

45. (New) The firearms analytics device of claim 1, wherein the one or more user identification bio detectors further comprise one or more fingerprint detector.

46. (New) The firearms analytics device of claim 1, wherein the one or more user identification bio detectors further comprise one or more facial recognition detector.

47. (New) The firearms analytics device of claim 1, wherein the plurality of sensors further comprise one or more sensitivity detector configured to determine when a trigger is accessed.

48. (New) The firearms analytics device of claim 47, wherein the one or more sensitivity detectors further comprise one or more pressure sensor.

49. (New) The firearms analytics device of claim 1, wherein the information disseminating device makes service recommendation to the user.

50. (New) The firearms analytics device of claim 1, wherein the communication module is any one or a combination of a Wi-Fi module, a Bluetooth module, a Near-field communication (NFC) module, a near-NFC module, or an infrared module.

Please cancel the claims 3, 5, 32 and 35-38.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The instant invention is related to Firearm Analytics Device.

[2]	Prior art was found and applied in the previous actions. Deng et al. (US20200355454A1), Snyder et al. (US20210255627A1) and Nieh et al. (US20190376756A1)  each discloses a different claim limitations of claim 1 (See office action mailed on 03/03/2022.)  Further, a new additional prior arts WU et al. (US20210080208A1) (hereinafter WU) and BLUM et al. (US20160190859A1) (hereinafter BLUM) discloses the amended claim limitations as follow:
… wherein the plurality of sensors comprise one or more user identification bio detector, [WU: i.e. the biometric authentication module 63 comprises a biometric sensor such as a vein recognition sensor; Para 044, 0052] one or more fire determination sensor, [BLUM: i.e. an electronic device may be attachable to a firearm, where The electronic device may be smoke sensor, smoke detector] … wherein: the one or more user identification bio detectors comprise a vein pattern sensor, [WU: i.e. the biometric authentication module 63 comprises a biometric sensor such as a vein recognition sensor; Para 044] the one or more fire determination sensors comprise a smoke detector sensor [BLUM: i.e. an electronic device may be attachable to a firearm, where The electronic device may be smoke sensor, smoke detector] …
Features of independent claim 1 are found or suggested in different prior arts as shown above, however there is no strong motivation or reasoning found at the time of the invention to combine all prior art of references or modify the teachings of the prior arts of references to arrive at the claimed invention, either singularly or in combination. Further, Applicant has prepared and filed the terminal disclaimer to overcome a provisional rejection based on a non-statutory double patenting ground. Terminal Disclaimer has been approved on 08/22/2022.

[3]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

[4]	Claims 1 and 39-50 are allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /DAKSHESH D PARIKH/ Primary Examiner, Art Unit 2488